DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel non-elected claims 14-22.

This application is in condition for allowance except for the presence of claims 14-22 directed to an invention non-elected without traverse.  Accordingly, claims 14-22 have been cancelled.


Allowable Subject Matter
Claims 1-13 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 23-25, there is no teaching or suggestion in the art of record disclosing a processor-based electronic device comprising a semiconductor package comprising an electrical mesh network, a base die and a plurality of semiconductor dies configured in accordance with the limitations of claim 23, wherein the plurality of semiconductor dies is above and within the footprint of the base die and wherein at least one of the plurality of semiconductor dies includes circuitry providing a functionality that is also provided in the base die.  Therefore, independent claim 23 is deemed allowable along with its dependent claims 24-25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        5/19/21